Citation Nr: 0106823	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-06 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
February 1968.

This matter arises from a December 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


REMAND

After a preliminary review of the record, the Board notes 
that subsequent to the case being certified to the Board for 
appellate review, additional medical evidence was received at 
the Board.  The additional evidence consists of a private 
audiogram and doctor's report and service personnel records.  
The evidence was forwarded to the Board in May 2000 without 
consideration by the agency of original jurisdiction and 
without a waiver signed by the appellant pursuant to 
38 C.F.R. § 20.1304(c) (2000).  That regulation provides, in 
pertinent part, that any relevant evidence submitted by the 
appellant or his representative, which is accepted by the 
Board, must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case, unless this procedural right is 
waived, in writing, by the appellant or representative.  
Although the veteran's representative reviewed the claims 
folder in January 2001, he did not indicate that 
consideration of this new evidence by the RO was waived. 
Because no waiver is of record, and the new evidence must 
therefore be first reviewed by the RO. 

The veteran's service medical records were not associated 
with the claims folder.  Another attempt to locate these 
records should be undertaken.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist.  Because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or private, 
who have treated him for hearing loss, 
tinnitus, or PTSD since service.  After 
securing the necessary release, the RO 
should obtain any identified records not 
already associated with the claims file 
and associate the documents with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

3.  The RO should also attempt to locate 
the veteran's service medical records, 
document efforts to locate the records, 
and advise the veteran accordingly.

4.  The veteran should be afforded a VA 
examination to determine whether he has 
any diagnosed hearing loss, tinnitus, or 
PTSD that is related to service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiners should 
indicate in the reports whether the 
claims folder was reviewed.  The veteran 
is hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim. 

5.  The RO should then review the 
additional evidence of record, including 
that submitted by the veteran in May 
2000.  After undertaking any additional 
development which it may deem necessary, 
the RO should then determine whether the 
appellant's claims may be granted.   If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review or hearing as requested.  In 
reviewing the file, the RO should be 
mindful to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, 
particularly sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




